     Case 3:17-cv-00728-D Document 111-2 Friday,
                                          Filed 07/23/19
                                                 July 19, 2019 Page   1 ofPM
                                                               at 1:34:22  1 Central
                                                                              PageID   9861 Time
                                                                                     Daylight




AEachments: 60. Mo1on to cer1fy class & suppor1ng memorandum of law.pdf, 70. Response ﬁled D.pdf, 77.
            Plain1ﬀs Reply in Support of Class Cer1ﬁca1on.pdf, 80. Sur-reply.pdf, 87. Mo1on for Summary
            Judgment on the Pleadings or in the alterna1ve for summary judgment.pdf, 94. P's Response
            to MSJ.pdf, 88. Brief-Memorandum in support re doc 87.pdf, 98. P's Reply re Doc 87 - Mo1on
            for Summary Judgment.pdf



On 6/5/19, 11:50 AM, "JarreF L. Ellzey" <JarreF@hughesellzey.com> wrote:

  Pat,

  I enjoyed speaking with you today and appreciate your passion for privacy law. I've aFached the briefs we
discussed. Feel free to contact me if you have any ques1ons.

  *Please note the briefs contain redac1ons due to a protec1ve order entered by the court.

  JarreF L. Ellzey
  Hughes Ellzey, LLP
  1105 Milford Street
  Houston, Texas 77006
  (713) 554-2377
  (713) 554-2376 – Direct Line

  www.hughesellzey.com <hFp://www.hughesellzey.com>




                                                                                                              Page 1 of 1
